Case: 20-40567      Document: 00515911338         Page: 1    Date Filed: 06/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 23, 2021
                                  No. 20-40567
                                                                        Lyle W. Cayce
                               Conference Calendar
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Pascual Espinoza-Naranjo,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:20-CR-977-1


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Pascual
   Espinoza-Naranjo has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Espinoza-Naranjo has filed a response.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40567     Document: 00515911338          Page: 2   Date Filed: 06/23/2021




                                   No. 20-40567


   We have reviewed counsel’s brief and the relevant portions of the record
   reflected therein, as well as Espinoza-Naranjo’s response. It is dispositive
   that the Government has declined to waive the untimeliness of the appeal.
   See United States v. Pesina-Rodriguez, 825 F.3d 787, 788 (5th Cir. 2016).
   Therefore, counsel’s motion for leave to withdraw is GRANTED, counsel
   is excused from further responsibilities herein, and the APPEAL IS
   DISMISSED. See 5th Cir. R. 42.2.




                                        2